Citation Nr: 1644044	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-17 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of an overpayment in the calculated amount of $33,466.00.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972.  The Veteran died in August 1999.  The appellant was married to the Veteran from November 1997 until the Veteran's death.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 decision of the Committee on Waiver of Indebtedness of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In December 2013, the appellant submitted evidence in support of her claim.  She waived her right to have the evidence initially considered by the agency of original jurisdiction.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The appellant did not report that she remarried after the death of the Veteran; she is at sole fault in the creation of the overpayment.

2.  Requiring the appellant to repay this debt would not result in undue hardship such that recovery of the remaining debt would be against equity and good conscience.



CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA benefits in the calculated amount of $33,466.00 have not been met.  38 U.S.C.A. §§ 5302, 5304 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.654, 3.700 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the provisions of the Veterans Claims Assistance Act (VCAA) are applicable to the appeal.  The VCAA and implementing regulation do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).  Accordingly, the Board will proceed to address the merits of the appeal. 

Legal Criteria

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (c); 38 C.F.R. §§ 1.963 (a), 1.965(b). 

Fraud means an intentional misrepresentation of fact or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining eligibility for VA benefits with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.  38 C.F.R. § 3.1(aa) (2016).  

The United States Court of Appeals for Veterans Claims (Court) has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965 (b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit. See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (a) (2016); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Factual Background

In April 2010, VA received a formal claim for Dependency and Indemnity Compensation (DIC) by a surviving spouse.  On the claim, the appellant listed her name as D. M. M. and reported her status as the Veteran's surviving spouse.  She explicitly denied remarrying since the death of the Veteran.  

In a November 10, 2010, rating decision, the VA Pension Management Center (PMC) granted service connection for the cause of the Veteran's death effective November 20, 2006.  In a letter accompanying the rating decision, the PMC informed the appellant that the estimated amount of the DIC retroactive benefits was $52,438.00.  The letter informed the appellant to let VA know "immediately" if she remarries as it "may affect" her entitlement to benefits.  

On November 18, 2010, the appellant informed VA that she was remarried on December 6, 2008.  The "Report of General Information" indicates that the appellant's DIC and retroactive benefits should be adjusted as required.  

In April 2011, the PMC notified the appellant that her DIC benefits were stopped effective December 1, 2008.  The PMC informed the appellant that because of the change in marital status, she had been paid too much.  In May 2011, the VA Debt Management Center informed the appellant that she was paid $33,466.00 more than she was entitled to receive.  

In August 2011, the appellant submitted a Financial Status Report.  She reported a net monthly salary of $920.  She reported average monthly expenses of $1025 on mortgage or rent, $250 on food, $250 on utilities and heat, and $126 on car insurance.  She reported installment contracts with a credit union, mortgage company, and state and federal tax departments.  She reported assets of $100 cash and a 2011 Kia Soul.  

In October 2011, VA issued a decision on waiver of indebtedness.  The Committee on waiver of indebtedness explained that the fault and unjust enrichment outweighed any claim of financial hardship.  The Committee reported that the appellant received an unjust enrichment at government expense and that the appellant was at fault in the creation of the debt because she had not informed VA of her remarriage in a timely manner. 

The appellant has appealed the denial of a waiver.  In January 2012, she submitted another Financial Status Report.  She reported a net monthly salary of $913.84 and VA benefits, social security, or other income of $82.88.  She reported average monthly expenses of $1025 on mortgage or rent, $600 on food, $165.33 on utilities and heat, $508 on car insurance, $180 on household expenses like cleaning and phone, and $40 on health copays.  She provided two different versions of page two, which lists the assets and installment contracts and other debts.  On one version, she reported installment contracts with a credit union (car purchase), home depot (household appliances), state and federal tax departments, mortgage company, and medical bills owed from 2000 and 2006.  She reported assets of a 1991 Chevy Lumina, a 2011 Kia Soul, and $10,000 in real estate.  On the other version, she reported a sole asset of a 1991 Chevy Lumina estimated as worth $300 and installment contracts and other debts to the federal and state tax departments, mortgage company, medical bills, and a credit card.  The reported amounts owed were inconsistent.   

In December 2013, the appellant submitted a Financial Status Report.  She reported that she stopped working in August 2011.  She reported a monthly income of $588.88 from unemployment benefits.  She also reported VA benefits, Social Security, and other income of $1573.88.  She reported average monthly expenses of $1046.88 on mortgage or rent, $280 on food, $255 on utilities and heat, $85 on car insurance, $81.25 on medical copays, $85.73 on cell phone, $19.00 on phone, $20 for alarm, $240 on gasoline for her car, and $86 for personal care.  She reported assets of $6200 in the bank, $40 in cash, and a 2011 Kia Soul estimated as worth $7,796.  She reported installment contracts and other debts to the credit union (for the vehicle), federal and state tax departments, credit card, and mortgage.  

Analysis

The record indicates that the appellant provided inaccurate information on her April 2010 claim for DIC, notably that she had not remarried since the death of the Veteran.  In this regard, the Board notes that the appellant had been remarried since December 2008.  Although the appellant misrepresented her marital status on her 2010 DIC claim, it is not clear that the appellant had knowledge that such misrepresentation would result in the erroneous or improper award or erroneous retention of VA benefits.  In this regard, the Board notes that the appellant contacted VA almost immediately after the November 2010 letter instructing her to inform VA if she has remarried because it could affect her entitlement to benefits.  The Board finds the record does not establish fraud, misrepresentation, or bad faith.  Thus, the Board finds that waiver is not precluded.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (b) (2016).  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience." 

The record establishes that the appellant was solely at fault in the creation of the overpayment.  The DIC claim form asked the appellant about her marital status and she explicitly denied remarriage.  The overpayment stems from the appellant's failure to provide accurate marital information; there is no indication of any fault on the part of VA in the creation of the overpayment.  

With respect to financial hardship, the pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of basic necessities.  38 C.F.R. § 1.965 (a)(3).  "Financial hardship" is primarily intended to mean that a person would be deprived of basic necessities, such as food, clothing, and shelter.  The appellant has asserted that she faces undue hardship because she owes money to multiple creditors, including a mortgage company.  Initially, the Board notes that the record establishes that the mortgage has been paid by the appellant solely in her capacity as the executor of the estate of the Veteran.  She is not personally liable for the mortgage.  As such, the Board will not consider the house and the associated mortgage as an asset or liability when determining financial hardship.  After consideration of the record, the Board finds the recovery of the debt would not create an undue hardship:  the evidence does not suggest that recovery of the overpayment would deprive the appellant of basic necessities.  

The appellant has provided varying accounts of her financial status, including divergent histories as to her employment history.  In this regard, the Board notes that the appellant reported that she was continuously employed, earning a net monthly salary of $913.84, in January 2012 but reported unemployment since August 2011 in December 2013.  The appellant has also reported varying amounts of debts.  In light of these discrepancies, the Board finds the appellant's specific financial histories are of limited probative value.  Generally, however, the financial reports indicate that the appellant has a net income larger than the amounts owed for necessities, such as food and personal care, and medical expenses.  The government is entitled to the same consideration as other creditors or potential creditors, and based on the foregoing, the Board finds recovery of the overpayment would not deprive the appellant of basic necessities.

The Board next finds that recovery of the overpayment would not defeat the purpose of an existing benefit to the appellant.  The primary purpose of the DIC benefit paid to the widow of the Veteran is to provide compensation to a surviving spouse.  Here, the appellant remarried, which terminated her entitlement to any benefits.  Thus, repayment of the amount that she received but was not entitled to receive would not defeat the purpose of the benefit.

Furthermore, the Board finds a waiver of overpayment would cause "unjust enrichment," in that failure to make restitution would result in unfair gain.  The appellant clearly received DIC payments that she was not entitled to receive. 

The Board also finds there was no reliance on VA benefits resulting in relinquishing a valuable right or incurring a legal obligation.  The appellant has not claimed that she relinquished any right or incurred any legal obligation or that she relied upon VA to her detriment, nor is there any evidence of such.  Thus, this sixth factor does not support the appellant's request for a waiver of overpayment.

The Board's inquiry is not necessarily limited to the six factors discussed above.  However, nothing in the record suggests any other reason for waiver of the charged overpayment.

In sum, the Board concludes that the facts of this case, when weighed against the various elements to be considered, demonstrate that recovery of the overpayment of benefits would not be against equity and good conscience.  The appellant is at full fault in the creation of the debt, and was initially unjustly enriched by the overpayment.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and she had not relinquished a valuable right or incurred a legal obligation in reliance on the VA benefits.  As to the question of financial hardship, the Board finds that this factor alone does not demonstrate that the recovery of the overpayment would be against equity and good conscience.   

As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 50  (1990).


ORDER

Entitlement to a waiver of an overpayment in the calculated amount of $33,466.00 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


